Name: Commission Regulation (EEC) No 3615/85 of 20 December 1985 amending Commission Regulation (EEC) No 3375/85 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 30 November 1985 to be carried forward to the 1986 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/40 Official Journal of the European Communities 21 . 12. 85 COMMISSION REGULATION (EEC) No 3615/85 of 20 December 1985 amending Commission Regulation (EEC) No 3375/85 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 30 November 1985 to be carried forward to the 1986 financial year cereals , and beef ; whereas it is appropriate in conse ­ quence to amend Commission Regulation (EEC) No 3375/85 ; Whereas the EAGGF Committee has not delivered an opinion within the time limit set by its Chairman ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last modified by Regulation (EEC) No 1716/84 (2) and in particular Article 8 , second paragraph, thereof, Whereas the first paragraph of Article 8 of Regulation (EEC) No 1883/78 provides that the prices to be used in calculating the value of agricultural products in interven ­ tion storage to be carried forward to the 1986 financial year shall as a general rule be determined as the purchase price of those products ; whereas Commission Regulation (EEC) No 3375/85 (3) fixed the prices to be used for these products ; Whereas it is provided in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 that the prices of products in intervention storage may be replaced by others in cases where the estimated price for goods leaving intervention is substantially lower than their value ; whereas this situation exists for butter, certain HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 3375/85 is modified for wheat of bread-making quality, wheat not of breadmaking quality, barley and rye, butter and quarters or whole carcasses of beef/veal, as indicated in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. . It shall apply with effect from 30 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5 . 8 . 1978 , p. 1 . 2 OJ No L 163 , 21 . 6 . 1984, p. 1 . ( 3) OJ No L 321 , 30 . 11 . 1985, p. 60 . 21 . 12. 85 Official Journal of the European Communities No L 344/41 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1986 financial year ; should be valued at the levels on 30 November 1985 (per tonne) Product ECU Belgium Bfrs Denmark Dkr Germany DM Greece Dr France FF Ireland £ Irl Italy Lit Luxem ­ bourg Lfrs Nether ­ lands F1 United Kingdom £ Common wheat of \ '  bread-making quality  non bread-making quality 189,00 189,00 8 772 8 772 1 590 1 590 453,00 453,00 19 343 19 343 1 323 1 323 141,80 141,80 280 098 280 098 8 772 8 772 510,50 510,50 116,90 116,90 Barley 189,00 8 772 1 590 453,00 19 343 1 323 141,80 280 098 8 772 510,50 116,90 Rye 191,00 8 865 1 607 458,00 19 548 1 337 143,30 283 062 8 865 516,00 118,20 Butter 3 122,00 ' 144 898 26 272 7 525,50 319 521 22 185 2 341,80 4 626 804 144 898 8 480,00 1 931,40 Beef and veal : I\I  quarters 2 485,00 115 333 20 911 5 927,00 254 327 17 397 1 864,00 3 682 770 115 333 6 678,50 1 537,40